IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30242
                         Summary Calendar



EARL LEE BALLENGER,

                                         Plaintiff-Appellant,

versus

CHARLES C. FOTI, JR. Sheriff,
Orleans Parish Criminal Sheriff’s Office;
DONALD NIDES, Detective,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 96-CV-2136-N
                        - - - - - - - - - -
                         November 24, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Earl Lee Ballenger, Louisiana prisoner # 370855, proceeding

pro se and in forma pauperis (IFP), appeals the dismissal of his

civil rights complaint, 42 U.S.C. § 1983, against Sheriff Charles

Foti and Detective Donald Nides.   The case proceeded to a bench

trial before the magistrate judge on the consent of the parties.

     Ballenger asserts that the magistrate judge erred in

dismissing his claim against Detective Nides for illegal arrest

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30242
                                -2-

and in dismissing his claim against Sheriff Foti for failing to

give him an appearance before a judicial officer within 72 hours

of his arrest.   Ballenger asserts that the magistrate judge

lacked jurisdiction to rule on his motion for a default judgment,

and he raises various other claims related to the magistrate

judge’s treatment of pretrial and trial matters.   Ballenger also

asserts that the magistrate judge did not allow him to present

his claim for illegal detention.

     We have reviewed the record and the briefs filed by the

parties, and we AFFIRM the dismissal of Ballenger’s complaint for

essentially the same reasons articulated by the magistrate judge.

See Ballenger v. Pennington, No. 96-2136 (E.D. La. Feb. 26,

1997).

     AFFIRMED.